United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
DEPARTMENT OF THE ARMY, U.S.
MILITARY ACADEMY, West Point, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Docket No. 13-1454
Issued: November 4, 2013

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 31, 2013 appellant, through counsel, timely appealed the May 8, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP) which granted a schedule
award. Pursuant to the Federal Employees’ Compensation Act1(FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the schedule award claim.
ISSUE
The issue is whether appellant has greater than onepercent impairment of the right leg.
FACTUAL HISTORY
Appellant, a 65-year-oldretired small engine repairer/motor vehicle operator, has an
accepted traumatic injury claim for a right foot contusion and right ankle abrasion. He was
injured on October 30, 2009 when a portable light set weighing 300 to 400 pounds fell on his
1

5 U.S.C. §§ 8101-8193.

right ankle trapping his foot underneath. Effective March 30, 2010, appellant returned to work in
a light-duty capacity. He resumed his full-time regular duties on September 21, 2010. Appellant
subsequently filed a claim (Form CA-7) for a schedule award.
In a May 12, 2011 report, Dr. Paul B. Atlas,a podiatrist, found 50 percent impairment of
the right foot based on loss of range-of-motion of the ankle and subtalar joints. He found that
appellant had reached maximum medical improvement. Dr. Atlas’ 50 percent rating was based
on New York State workers’ compensation guidelines.
By letter dated July 1, 2011, OWCP advised appellant to have his treating physician
submit an impairment rating in accordance with the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment(2008).
Dr. Atlas provided a September 13, 2011 impairment rating. He diagnosed complex
regional pain syndrome (CRPS) and found 13 percent right lower extremity
impairment.Dr. Atlas referenced Table 16-2 and Table 16-12, of the A.M.A., Guides (6th ed.
2008).2
Dr. Henry J. Magliato, a district medical adviser, was unable to confirm that Dr. Atlas
arrived at the 13 percent lower extremity impairment rating as Table 16-2 was a peripheral nerve
impairment table and was not applicable. Dr. Magliato’s diagnosis of CRPS was not represented
under Table 16-2 or Table 16-12, A.M.A., Guides 501-08, 534-36 (6th ed. 2008), thus, it was
unclear how Dr. Atlas rated appellant utilizing the referenced tables.He recommended that
OWCP refer appellant for a second opinion evaluation by an orthopedic foot/ankle surgeon
familiar with rating impairment under the A.M.A., Guides (6th ed. 2008).
Dr. Joseph P. Laico, a Board-certified orthopedic surgeon and OWCP referral physician,
examined appellant on March 6, 2013. He rated appellant for a soft tissue injury -- contusion -under Table 16-2, A.M.A., Guides 501 (6th ed. 2008) which represented a class 1 (mild problem)
impairment with a default rating “C” of one percent. Taking into account the adjustments and
grade modifiers for Functional History (GMFH 1), Physical Examination (GMPE 1) and Clinical
Studies (GMCS 1), Dr. Laico calculated a net adjustment of zero. He found a right lower
extremity impairment of one percent.
On March 22, 2013 Dr. Magliatoreviewed the record and concurred with Dr. Laico’sone
percent right lower extremity impairment rating.
On May 8, 2013 OWCP granted a schedule award for one percent impairment of
appellant’s right lower extremity. The award covered 2.88 weeks from March 6 to 26, 2013.

2

Dr. Atlas identified both Table 16-2 and Table16-12 as “Foot and Ankle Regional” Grid (LEI). That is the
correct designation for Table 16-2, but Table 16-12 is titled “Peripheral Nerve Impairment (LEI).”SeeA.M.A.,
Guides501-08, 534-36 (6th ed. 2008).

2

LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.3 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.4 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides.5
ANALYSIS
Appellant’s claim was accepted for a right foot condition and ankle abrasion. He filed a
claim for a schedule award . The Board notes that neither of Dr. Atlas’ impairment ratings were
in accordance with the A.M.A., Guides (6th ed. 2008).Dr. Atlas’ May 12, 2011 assessment was
based on New York State workers’ compensation guidelines which are inapplicable to claims of
federal employees under FECA. Whilehe referenced the A.M.A., Guides (6th ed. 2008)in his
September 13, 2011 report, the 13 percent impairment rating based on a diagnosis of chronic
regional pain syndrome did not correspond with either of the identified tables6 nor did the
physician address any net modifiers.
Dr. Laico found that appellant had one percent impairment of the right lower extremity
pursuant to Table 16-2, A.M.A., Guides 501 (6th ed. 2008). The rating was based on the
diagnosis of a soft tissue injury --contusion --which represented a class (CDX) 1 impairment
with a default grade “C” of one percent LEI. Factoring in grade modifiers for functional history
one, physical examination one and clinical studies one, Dr. Laico found a net adjustment of zero.
Therefore, no adjustment was made from the default value of one percent LEI.7 Dr. Magliato
concurred in his impairment rating as complying with the sixth edition of the A.M.A., Guides.

3

For a total or 100 percent loss of use of a leg, an employee shall receive 288 weeks’ compensation. 5 U.S.C.
§ 8107(c)(2).
4

20 C.F.R. § 10.404.

5

SeeFederal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.6a (February 2013).
6

See supra note 2. Impairment due to CRPS is addressed in Section 16.6 utilizing Table 16-13, Table16-14 and
Table16-15, A.M.A., Guides 538-42 (6th ed. 2008).
7

Net Adjustment (GMFH 1 - CDX 1) + (GMPE 1 - CDX 1) + (GMCS 1 - CDX 1). See Section 16.3d, A.M.A,
Guides 521 (6th ed. 2008).

3

The Board finds that the impairment rating of Dr. Laico andDr. Magliato conform to the
A.M.A., Guides (6th ed. 2008). It represents the weight of the medical evidence regarding the
extent of appellant’s right lower extremity impairment.
Appellant has not submitted any other medical evidence to establish that he has greater
than one percent impairment of the right lower extremity. He may request a schedule award or
increased schedule award based on evidence of a new exposure or medical evidence showing
progression of an employment-related condition resulting in permanent impairment or increased
impairment.
CONCLUSION
Appellant failed to establish that he has greater than one percent impairment of the right
lower extremity.
ORDER
IT IS HEREBY ORDERED THATthe May 8, 2013 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: November 4, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

